          Case 4:21-cv-00918-KAW Document 9 Filed 11/20/20 Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION


ALLPLUS COMPUTER SYSTEMS CORP.,                                CASE NO.: 1:20-cv-24398-DPG

               Plaintiff,
v.

CISCO SYSTEMS, INC.,

            Defendant.
______________________________________/

     DEFENDANT, CISCO SYSTEMS, INC.’S REPLY IN SUPPORT OF DEFENDANT’S
                       MOTION TO TRANSFER VENUE

        Defendant, Cisco Systems, Inc. (“Cisco”), by and through its undersigned counsel, states

as follows in support of its Motion to Transfer Venue [DE 4] (“Motion to Transfer”) and in reply

to the Plaintiff’s Response to Defendant’s Motion to Transfer Venue [DE 8] (“Response”) filed by

plaintiff AllPlus Computer Systems Corp. (“AllPlus”):

                                        INTRODUCTION
        AllPlus concedes that U.S. Supreme Court precedent requires enforcement of exclusive

forum selection clauses, but asks this Court to ignore the exclusive forum selection agreement

AllPlus admits signing on the basis of its ipse dixit that its agreement is “invalid.” This transparent

attempt to circumvent controlling law and the undisputed terms of the parties’ contract falls flat

for two reasons.

        First, AllPlus’s circular argument that the severable exclusive forum agreement between

the parties is void for lack of consideration because the subject Guarantee is void for lack of

consideration cannot be reconciled with the U.S. Supreme Court’s decision in Atlantic Marine v.

U.S. Dist. Court for W. Dist. of Texas. Atlantic Marine requires enforcement of exclusive forum

selection clauses in all but the most exceptional and unusual cases. According to AllPlus, an
            Case 4:21-cv-00918-KAW Document 9 Filed 11/20/20 Page 2 of 6




exclusive forum selection clause is void any time it favors one party to a contract. That is not the

law. Second, U.S. Supreme Court precedent permits consideration of only public-interest factors

in deciding the Motion to Transfer and AllPlus offers only irrelevant private-interest concerns

relating to its own convenience. While legitimate public-interest factors are “rarely” sufficient to

defeat a motion to transfer venue, the failure of AllPlus to identify a single one is immediately

dispositive. This Court should hold AllPlus to the bargain it struck and grant Cisco’s Motion to

Transfer this action to the Northern District of California.

                                            ARGUMENT
I.        Controlling Law Requires Enforcement of the Valid Exclusive Forum Agreement.
          AllPlus bears the burden of “showing exceptional circumstances, predicated on public-

interest considerations, to justify disturbing” the exclusive forum selection agreement contained

in the Guarantee it issued in favor of Cisco. Aviation One of Fla., Inc. v. Airborne Ins. Consultants

(PTY), Ltd, 722 F. App’x 870, 883 (11th Cir. 2018). AllPlus argues that this case should not be

transferred because “there was no valid contract in which the forum selection clause was a part,”1

but does not cite a single case in which a court refused to enforce an exclusive forum selection

agreement on that basis.

          As it must, AllPlus acknowledges that the U.S. Supreme Court’s decision in Atlantic

Marine2 is controlling law on the import of forum selection clauses in deciding a motion to transfer

venue pursuant to 28 U.S.C. § 1404(a). In a tortured (and circular) effort to avoid the outcome

Atlantic Marine demands, AllPlus argues that the exclusive forum agreement in this case is void

and unenforceable because AllPlus did not receive any consideration in connection with the



1
    Response at 2.
2
    Atl. Marine Const. Co. v. U.S. Dist. Court for W. Dist. of Texas, 571 U.S. 49 (2013).
                                                  2
                Case 4:21-cv-00918-KAW Document 9 Filed 11/20/20 Page 3 of 6




Guarantee, and, therefore, received no consideration to support AllPlus’s agreement to litigate

exclusively in California.3 The Eleventh Circuit’s decision in Rucker v. Oasis Legal Finance,

L.L.C. compels rejection of AllPlus’s contrived and nonsensical argument. 632 F.3d 1231 (11th

Cir. 2011).

           In Rucker, the Eleventh Circuit rejected the plaintiff’s argument that enforcement of the

forum selection clause “would violate Alabama’s public policy against enforcing contracts based

on a gambling consideration.” 632 F.3d at 1237. The court explained that because the transferee

court would be obligated to address that argument following the transfer, “enforcement of the

forum selection clause has no impact on whether the purchase agreements themselves are

unenforceable under Alabama law as illegal gambling contracts.” Id.

           The argument AllPlus advances here is fundamentally indistinguishable from the argument

the Eleventh Circuit rejected in Rucker. AllPlus contends that the exclusive forum selection

agreement in the Guarantee it signed is unenforceable because it was Cisco’s “desire to mandate

such venue.”4        Putting aside the fact that this argument falls far short of the “exceptional

circumstances” necessary to avoid enforcement of an exclusive forum selection clause, the

argument is patently absurd. If AllPlus is correct that a forum selection agreement is void for lack

of consideration any time one party to the agreement insisted on a particular forum, the vast

majority of exclusive forum selection clauses would be void and unenforceable. That position

cannot be reconciled with the Supreme Court’s directive in Atlantic Marine that “forum-selection

clauses should control except in unusual cases.” Id. at 64. This case presents a simple declaratory

judgment claim regarding the enforceability of a guaranty contract governed by California law. It



3
    Response at 4.
4
    Id. at 6.
                                                   3
          Case 4:21-cv-00918-KAW Document 9 Filed 11/20/20 Page 4 of 6




is by no means “unusual.” The parties’ agreement to litigate any disputes regarding the guaranty

in California must, therefore, be enforced by granting the transfer Cisco requests.5

II.    The Private Factors Cited by AllPlus Are Irrelevant Because AllPlus Agreed to
       Litigate Any and All Disputes with Cisco in the Exclusive Forum of California
       No private or public factors cited by AllPlus in its Response change the analysis or the

outcome. AllPlus’s discussion of the private-interest factors is immaterial to the Motion to

Transfer because “a court evaluating a defendant’s § 1404(a) motion to transfer based on a forum-

selection clause should not consider arguments about the parties’ private interests.” Atlantic

Marine, 571 U.S. at 64.6

       The purported public-interest factors cited by AllPlus as weighing against transfer are

likewise irrelevant because they are, in fact, private interests. AllPlus identifies the following as

public interests weighing against transfer: “the Plaintiff is headquartered in this District and the

Guarantee at issue was signed in it, [and] the Defendant conducts business here with offices at two

(2) locations.”7 These are private interests relating to the convenience of the parties. Public

interests, in contrast, include “‘the administrative difficulties flowing from court congestion; the

local interest in having localized controversies decided at home; [and] the interest in having the


5
  The cases cited by AllPlus are inapposite because they do not involve agreements to resolve
disputes in an exclusive forum. See Jewelmasters, Inc. v. May Dep’t Stores Co., 840 F. Supp. 893,
894 (S.D. Fla. 1993) (motion to transfer was not based on exclusive forum selection clause); Piper
Aircraft Co. v. Reyno, 454 U.S. 235, 255 (1981) (same); Howell v. Tanner, 650 F.2d 610, 616 (5th
Cir. 1981) (same); Cellularvision Tech. & Telecommunications, L.P. v. Cellco P’ship, No. 06-
60666-CIV, 2006 WL 2871858, at *4 (S.D. Fla. Sept. 12, 2006) (same).
6
   The standard that applies here is not the analysis of public and private factors ordinarily
considered in deciding a motion to transfer venue pursuant to 28 U.S.C. § 1404(a). It is the four
discrete grounds on which a court can invalidate a forum selection clause: “(1) its formation was
induced by fraud or overreaching; (2) the plaintiff would be deprived of its day in court because
of inconvenience or unfairness; (3) the chosen law would deprive the plaintiff of a remedy; or (4)
enforcement of the clause would contravene public policy.” Krenkel v. Kerzner Int’l Hotels Ltd.,
579 F.3d 1279, 1281 (11th Cir. 2009). AllPlus does not argue a single one of them.
7
  Id. at 8.
                                                 4
          Case 4:21-cv-00918-KAW Document 9 Filed 11/20/20 Page 5 of 6




trial of a diversity case in a forum that is at home with the law.’” Id. at 56 n6. AllPlus does not

mention, let alone establish, court congestion. This controversy — a dispute about a contract

between a California corporation and a Florida corporation, governed by California law and

relating to an agreement for distribution in Brazil — is hardly a “localized” controversy in this

District. And, finally, because the Guarantee is governed by California law, the remaining public

interest factor noted by the Supreme Court favors litigation in the requested transferee forum of

the Northern District of California.

        Even if AllPlus had identified a genuine public interest factor disfavoring transfer, “public-

interest factors will rarely defeat a transfer motion.” Id. at 64. Cisco and AllPlus agreed to litigate

any disputes relating to their contract in California and “‘the interest of justice’ is served by holding

them to [that] bargain.” Id. at 66. The Motion to Transfer should be granted.

                                           CONCLUSION

        For the reasons set forth above and in its Motion to Transfer, defendant Cisco Systems,

Inc., respectfully requests that this Court enter an Order granting its Motion to Transfer,

transferring this action to the U.S. District Court for the Northern District of California, and

granting such other relief in favor of Cisco as this Court deems just and proper.

Dated: November 20, 2020

                                            Respectfully submitted,

                                            /s/ Daniel C. Mazanec
                                            Daniel C. Mazanec (Florida Bar No. 88737)
                                            GREENSPOON MARDER LLP
                                            600 Brickell Avenue, Suite 3600
                                            Miami, FL 33131
                                            T: 305.789.2720
                                            F: 305.537.3950
                                            daniel.mazanec@gmlaw.com

                                            Attorneys for Defendant Cisco Systems, Inc.


                                                   5
          Case 4:21-cv-00918-KAW Document 9 Filed 11/20/20 Page 6 of 6




                                  CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 20th day of November 2020, a copy of the foregoing

was filed with the Clerk of the Court using the CM/ECF system which will send notification of

such filing to all attorneys of record, including to:

       Jerry Breslin
       Baron, Breslin & Sarmiento
       The DuPont Building
       169 East Flagler Street, Suite 700
       Miami, FL 33131
       jb@richardbaronlaw.com

       and

       Jonathan Noah Schwartz
       Jonathan Schwartz Law PLLC
       10200 NW 25th Street, Suite 111
       Doral, FL 33172
       jschwartz@jonschwartzlaw.com
       jnsesquire@gmail.com


                                                   /s/ Daniel C. Mazanec
                                                       Daniel C. Mazanec
                                                       Attorney for Defendant Cisco Systems, Inc.




                                                   6
